DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 13-15, 18, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dikovsky et al. (US Serial No. 2013/0040091).
Regarding claim 1; Dikovsky et al. teaches a method of layerwise solid freeform fabrication; the method comprises, for each of at least a few of the layers: dispensing and hardening at least a first modeling material and a second modeling material to form a core region and one or more envelope regions at least partially surrounding the core region, thereby fabricating an object being constructed from a plurality of layers and a layered core constituting core regions and a layered shell constituting envelope regions 
Dikovsky et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. See Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Dikovsky et al. does not specifically disclose an embodiment explicitly requiring an innermost region formed of a combination of a first modeling material and a second modeling material interlaced thereamongst; an inner envelope region, at least partially surrounding said innermost region, and being formed of said first modeling material, but not said second modeling material; and an outer envelope region, at least partially surrounding said inner envelope region, and being formed of said second modeling material, but not said first modeling material.  However, at the time of invention a person of ordinary skill in the art In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claims 2 and 3; Dikovsky eta l. teaches a single layer 80 which can be formed during the fabrication process. Layer 80 comprises a core region 82 and an envelope region 84 which surrounds core region 82. Thus, region 82 contributes to the core of the structure and region 84 contributes to the shell of the structure, since when several layers similar to layer 80 are deposited one over the other, the core regions form a layered core and the envelope regions form a layered shell [0141].

    PNG
    media_image1.png
    197
    168
    media_image1.png
    Greyscale

Regarding claims 5 and 6; Dikovsky et al. teaches the structure typically comprises a layered core which is at least partially coated by one or more layered shells such that at least one layer of the core engages the same plane with a layer of at least one of the shells [0101]. The thickness of each shell, as measured perpendicularly to the surface of the structure, is typically at least 10 microns; in various exemplary embodiments of the invention, the core and the shell are different from each other in their thermo-mechanical properties [0101]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
Regarding claim 7; it is the Examiner’s position that the area in which an outer envelope region is layered over an inner envelope region reads on the required “stitching region” as there is nothing in the claimed language indicating it to be different.
	Regarding claims 13-15 and 18; Dikovsky et al. teaches, in some embodiments of the present invention one or more additional shell layers are dispensed so as to form a shell also at the top most and/or bottom most parts of the structure [0146]. When it is desired to shell the core from above, the additional shell layer(s) are dispensed on top of all other layers, and when it is desired to shell the core from below, the additional layer(s) are dispensed on the working surface while all other layers are dispensed thereafter [0146].  Any of the envelope regions optionally has a width of at least 10 microns [0147].  Dikovsky et al. teaches any of the core and envelope regions, and optionally also the top most and/or bottom most additional layers, may be fabricated using modeling materials or combinations of modeling materials having thermal and/or mechanical properties as described above with respect to the core and the shell of the structure [0148]. 
	Regarding claim 21; Dikovsky et al. teaches a heat deflection temperature (HDT) characterizing an inner region of the pair is above 50°C, and an HDT characterizing an outer region of the pair is below 50°C [0012] and an Izod impact resistance value from about 40 J/m to about 50 J/m [0037].
	Regarding claim 22; Dikovsky et al. teaches the ratio between the elastic moduli of the core and envelope regions, when hardened, is from about 1.3 to about 20 [0149].

Allowable Subject Matter
Claims 4, 8-12, 16-17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767